Dismissed and Memorandum Opinion filed January 6, 2005








Dismissed and Memorandum Opinion filed January 6,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01167-CR
____________
 
ANN DEL
LANIER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County,
Texas
Trial Court Cause No. 1004430
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to felony theft.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on
October 21, 2004, to confinement for 230 days in the Harris County Jail.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 6, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).